Case 3:21-cv-02923-AET-DEA Document 9 Filed 08/04/21 Page 1 of 11 PageID: 260




NOT FOR PUBLICATION


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 CREDIT ONE BANK, N.A.,

                    Petitioner,
                                                            Civ. No. 21-2923
          v.
                                                            OPINION
 ADAM LIEBERMAN and GENESE
 LIEBERMAN,

                    Respondents.

THOMPSON, U.S.D.J.

                                      INTRODUCTION

       This matter comes before the Court upon the Petition and Motion to Confirm Arbitration

Award filed by Credit One Bank, N.A. (“Credit One”) (ECF. No. 2) and the Cross-Motion to

Vacate Arbitration Award filed by Respondents Adam and Genese Lieberman (collectively, the

“Liebermans”) (ECF No. 3). The Court has decided the Motions based on the written

submissions of the parties and without oral argument, pursuant to Local Civil Rule 78.1(b). For

the reasons stated herein, Credit One’s Petition and Motion to Confirm Arbitration Award are

granted, and the Liebermans’ Cross-Motion to Vacate is denied.

                                       BACKGROUND

I.     Factual Background

       This case arises from a credit card company’s attempt to collect on a cardholder’s

outstanding debt. In 2010, Respondent Adam Lieberman (“Mr. Lieberman”) opened a credit card


                                               1
Case 3:21-cv-02923-AET-DEA Document 9 Filed 08/04/21 Page 2 of 11 PageID: 261




(the “Card”) in his wife’s name. (Corrected Final Award (“Award”) at 11, Pet’r’s Ex. 1, ECF No.

1-3.) On the application, Mr. Lieberman listed his wife, Respondent Genese Lieberman (“Mrs.

Lieberman”) as the cardholder, his work address as the cardholder’s address, and his phone

number as the cardholder’s phone number. (Id.) He listed Mrs. Lieberman’s social security

number and date of birth. (Id.) Mr. Lieberman also signed an agreement outlining the terms and

conditions of the Card (the “Cardholder Agreement”). (Id. at 11–12.) The Cardholder Agreement

contains an Arbitration Agreement. (Cardholder Agreement at 5, Pet’r’s Ex. 2, ECF No. 1-4.) It

also contains an Indemnification Provision, which was added to the Cardholder Agreement

through a “Change in Terms” issued in 2016. (Cardholder Agreement Addendum at 2, Pet’r’s

Ex. 2, ECF No. 1-4; Resp’ts’ Br. at 4, ECF No. 3-1.)

       Eventually, the outstanding balance on the Card went into default. (Award at 12.) Credit

One attempted to collect on the debt by calling the number associated with the Card over 600

times, often as many as ten times per day. (Id. at 6.)

II.    Arbitration Award

       On November 12, 2017, Mr. Lieberman initiated arbitration against Credit One for

alleged violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.

(Award at 6.) Mr. Liberman claimed that Credit One placed hundreds of phone calls to him

without his consent using an automatic telephone dialing system. (Id.) He also alleged that Credit

One’s phone calls constituted unlawful harassment under New Jersey law, N.J. Stat. Ann. §

2C:33-4(a)(c). (Award at 6.) Credit One filed a counterclaim against Mr. Lieberman for fraud

and declaratory relief, and a cross-complaint against Mrs. Lieberman for breach of contract,

negligence, fraud, negligent misrepresentation, and declaratory relief and indemnification. (Id. at

3–4.) Credit One later dropped some of their crossclaims against Mrs. Lieberman and opted only
                                                  2
Case 3:21-cv-02923-AET-DEA Document 9 Filed 08/04/21 Page 3 of 11 PageID: 262




to pursue claims for declaratory relief and indemnification. (See id. at 10–11, 19.) On January 22

and 23, 2020, an arbitration hearing was conducted before the Honorable Ariel E. Belen (Ret.)

(the “Arbitrator”). (Id. at 3.) Later, the parties submitted post-hearing briefs and the Arbitrator

heard additional oral argument. (Id. at 5.) In its Post-Hearing brief, Credit One sought “the costs

and reasonable attorneys’ fees that it ha[d] incurred defending Mr. Lieberman’s . . . claim.”

(Pet’r’s Post-Hr’g Br. at 2, ECF No. 3-7.)

       On January 14, 2021, the Arbitrator issued a Corrected Final Award (the “Award”). (ECF

No. 1-3.) The Arbitrator dismissed Mr. Lieberman’s TCPA claims against Credit One, entered

judgment in favor of Credit One on Credit One’s counterclaims against Mr. Lieberman, and

entered judgment in favor of Credit One on Credit One’s crossclaims against Mrs. Lieberman.

(Award at 19–20.) The Arbitrator awarded Credit One attorneys’ fees, arbitral expenses, and

costs in the amount of $286,064.62. (Id. at 20.)

III.   Post-Arbitration Motions

       On February 18, 2021, Credit One filed a Petition and Motion to Confirm Arbitration

Award in this Court. (ECF Nos. 1, 2.) On March 1, 2021, the Liebermans filed a Cross-Motion to

Vacate the Arbitration Award. (ECF No. 3.) Credit One filed a Reply. (ECF No. 6.) Credit One’s

Petition and Motion and the Liebermans’ Cross-Motion are presently before the Court.

                                       LEGAL STANDARD

       Within one year after the entry of an arbitration award, “any party to the arbitration may

apply to [a district court in the district where the award was made] for an order confirming the

award, and thereupon the court must grant such an order unless the award is vacated, modified,

or corrected.” 9 U.S.C. § 9. An arbitration award is subject to vacatur on four exclusive grounds:

(1) “where the award was procured by corruption, fraud, or undue means”; (2) “where there was
                                                   3
Case 3:21-cv-02923-AET-DEA Document 9 Filed 08/04/21 Page 4 of 11 PageID: 263




evident partiality or corruption in the arbitrators”; (3) “where the arbitrators were guilty of

misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in refusing to

hear evidence pertinent and material to the controversy; or of any other misbehavior by which

the rights of any party have been prejudiced”; or (4) “where the arbitrators exceeded their

powers, or so imperfectly executed them that a mutual, final, and definite award upon the subject

matter submitted was not made.” 9 U.S.C. § 10(a).

       “There is a strong presumption under the [Federal Arbitration Act (“FAA”)] in favor of

enforcing arbitration awards.” Brentwood Med. Assocs. v. United Mine Workers of Am., 396 F.3d

237, 241 (3d Cir. 2005). Courts will vacate an award only under the “exceedingly narrow

circumstances” listed in 9 U.S.C. § 10(a). Freeman v. Pittsburgh Glass Works, LLC, 709 F.3d

240, 251 (3d Cir. 2013). The moving party “bears the burden of proving that the arbitration

award at issue should be vacated.” Jersey Shore Univ. Med. Ctr. v. Local 5058, Health Prof’ls &

Allied Emps., 2017 WL 1025180, at *3 (D.N.J. Mar. 16, 2017) (citation omitted).

                                           DISCUSSION

I.     Genese Lieberman

       The Liebermans move to vacate the Award against Genese Lieberman as “completely

irrational and inherently contradictory.” (Resp’ts’ Br. at 2.) The Liebermans identify two bases

for vacatur: that the Arbitrator displayed “manifest disregard of the law,” and that the Arbitrator

exceeded his powers in violation of 9 U.S.C. § 10(a)(4). (Id. at 3.)

       A.      Manifest Disregard of the Law

       “[T]he judicially created ‘manifest disregard of the law’ [doctrine] . . . allows a district

court to vacate an arbitration award that evidences manifest disregard of the law rather than an

erroneous interpretation.” Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003) (internal
                                                  4
Case 3:21-cv-02923-AET-DEA Document 9 Filed 08/04/21 Page 5 of 11 PageID: 264




quotation marks omitted). The term “manifest disregard” means

       more than error or misunderstanding with respect to the law. The error must have
       been obvious and capable of being readily and instantly perceived by the average
       person qualified to serve as an arbitrator. Moreover, the term “disregard” implies
       that the arbitrator appreciates the existence of a clearly governing legal principle
       but decides to ignore or pay no attention to it[.]

Bender v. Smith Barney, Harris Upham & Co., Inc., 901 F. Supp. 863, 870 (D.N.J. 1994), aff’d,

67 F.3d 291 (3d Cir. 1995). The scope of the doctrine is “exceedingly narrow,” id., and the

doctrine “is to be used only [in] those exceedingly rare circumstances where some egregious

impropriety on the part of the arbitrator is apparent, but where none of the [vacatur] provisions of

the [FAA] apply,” Black Box Corp. v. Markham, 127 F. App’x 22, 25 (3d Cir. 2005) (internal

quotation marks omitted).

       The Supreme Court’s decision in Hall Street Associates, LLC v. Mattel, Inc., 552 U.S.

576 (2008), placed the status of the “manifest disregard of the law” doctrine in question. In that

case, the Supreme Court held that § 10(a) of the FAA provides the “exclusive grounds” for

vacatur of an arbitration award under the FAA. Id. at 584. Since that ruling, a circuit split has

emerged regarding the survival of the doctrine: the “Second, Fourth, and Ninth Circuits have

found that it continues to exist as a ‘judicial gloss’ under § 10(a)(4),” while the “Fifth, Eighth,

and Eleventh Circuits have concluded that, . . . [it] no longer survives because it is not

enumerated in the FAA.” Caputo v. Wells Fargo Advisors, LLC, 2020 WL 2786934, at *3

(D.N.J. May 29, 2020) (collecting cases). The Third Circuit has not yet decided the issue. See

Simoni v. Diamond, 835 F. App’x 660, 662 (3d Cir. 2020) (“[T]hough we have previously

recognized [‘manifest disregard of the law’] challenges, we have not decided whether this

ground survives the Supreme Court’s decision in Hall Street Associates . . . . We need not decide

that issue today.”); see also Transcon. Gas Pipe Line Co LLC v. Permanent Easement for 2.59
                                                  5
Case 3:21-cv-02923-AET-DEA Document 9 Filed 08/04/21 Page 6 of 11 PageID: 265




Acres, 834 F. App’x 752, 761 n.13 (3d Cir. 2020).

       After Hall Street, some courts in this district have declined to consider “manifest

disregard of the law” arguments. See Indep. Lab’y Emps.’ Union, Inc. v. ExxonMobil Rsch. &

Eng’r Co., 2019 WL 3416897, at *14 (D.N.J. July 29, 2019), appeal filed, No. 18-10835 (3d Cir.

Sept. 4, 2019) (finding that “manifest disregard of the law” is “no longer an independent basis

for vacating an arbitration award but is instead merely a judicial shorthand for the enumerated

justifications for vacatur in FAA § 10(a)”); Andorra Servs. Inc. v. M/T EOS, 2008 WL 4960449,

at *2 (D.N.J. Nov. 20, 2008) (holding that “[s]ince the Supreme Court has recently held that

FAA §§ 9–11 provide the exclusive grounds for expedited vacatur and modification . . . the

Court limits its review to those statutory grounds”) (internal citations and quotation marks

omitted). Other courts in this district have presumed, “in the absence of more specific guidance

from the Third Circuit . . . that these extra-FAA mechanisms continue to exist as a basis for

vacatur after Hall Street[.]” See Caputo, 2020 WL 2786934, at *3; see also Luciano v. Tchrs.

Ins. & Annuity Ass’n of Am., 2021 WL 1663712, at *2–3 (D.N.J. Apr. 28, 2021) (considering

defendants’ “manifest disregard of the law” vacatur arguments).

       Based on the Supreme Court’s language in Hall Street, it appears that “manifest disregard

of the law” is no longer an independent basis for vacating an arbitration award. See Indep. Lab’y

Emps.’ Union, 2019 WL 3416897, at *14. Nevertheless, even if the Court considers the

Liebermans’ “manifest disregard of the law” arguments, this case is not one of the “exceedingly

rare circumstances,” where the doctrine would apply. See Black Box Corp., 127 F. App’x at 25.

       The Liebermans argue that the Arbitrator disregarded the law when he applied the

Indemnification Provision to Mrs. Lieberman and awarded Credit One attorneys’ fees. (Resp’ts’

Br. at 5–6.) The Indemnification Provision reads: “if you provide telephone number(s) for which
                                                 6
Case 3:21-cv-02923-AET-DEA Document 9 Filed 08/04/21 Page 7 of 11 PageID: 266




you are not the subscriber, you understand that you shall indemnify us for any costs and

expenses, including reasonable attorneys’ fees, incurred as a result of us attempting to contact

you at the number(s).” (Cardholder Agreement Addendum at 2.) The Liebermans contend that

only Mr. Lieberman can be bound by this Provision, because Mr. Lieberman, not Mrs.

Lieberman, provided the telephone number to Credit One. (Resp’ts’ Br. at 5.)

       The Arbitrator did not manifestly disregard the law. The Cardholder Agreement defines

the words “you,” “your,” and “Cardholder(s)” as “all persons, jointly and severally, authorized to

use the Card Account.” (Cardholder Agreement at 2 (emphasis added).) Mrs. Lieberman was

authorized to use, and actually used, the account. (See Award at 19; Pet’r’s Post-Hr’g Br. at 4.)

Thus, the Arbitrator’s conclusion that Mrs. Lieberman was bound by and liable under the

Indemnification Provision is grounded in the language of the Cardholder Agreement and did not

constitute an “obvious” error or an “egregious impropriety.” See Black Box Corp., 127 F. App’x

at 25; see also Tanoma Min. Co., Inc. v. Loc. Union No. 1269, United Mine Workers of Am., 896

F.2d 745, 748–49 (3d Cir. 1990) (reversing a district court’s vacatur order when, “[a]lthough the

support is slender, the record reveals some basis for the arbitrator’s conclusion,” and even though

arbitrator’s understanding of the law “was somewhat hazy, he was attempting to apply the legal

principles as he understood them”).

       B.      Section 10(a)(4) of the Federal Arbitration Act

       Section 10(a)(4) “permits courts to vacate an arbitral decision only when the arbitrator

strayed from his delegated task of interpreting a contract, not when he performed that task

poorly.” Oxford Health Plans LLC v. Sutter, 569 U.S. 564, 572 (2013). The arbitrator must act

“outside the scope of his contractually delegated authority—issuing an award that simply

reflect[s] [his] own notions of [economic] justice rather than draw[ing] its essence from the
                                                 7
Case 3:21-cv-02923-AET-DEA Document 9 Filed 08/04/21 Page 8 of 11 PageID: 267




contract.” Id. at 569 (internal quotation marks omitted). “[I]f an arbitrator is even arguably

construing or applying the contract and acting within the scope of his authority, the fact that a

court is convinced he committed serious error does not suffice to overturn his decision.” Major

League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001) (internal quotation marks

omitted).

       The Liebermans argue that the Arbitrator exceeded his authority when he found Mrs.

Lieberman liable under the Indemnification Provision. (Resp’ts’ Br. at 5.) Specifically, they

argue that the Arbitrator contravened § 10(a)(4) by “blatantly ignor[ing] the plain terms” of the

Indemnification Provision and by awarding Credit One attorneys’ fees and costs against Mrs.

Lieberman when such issues were “not submitted to arbitration.” (Id. at 5, 7.)

       The Court concludes that the Arbitrator was “arguably construing or applying the

contract and acting within the scope of his authority.” See Garvey, 532 U.S. at 509. First, as

discussed, the Arbitrator found that although Mrs. Lieberman did not provide the phone number

to Credit One, she was bound by the Indemnification Provision because she was authorized to

use and actually used the card. (Award at 18–19.) The Arbitrator’s conclusion is arguably

supported by the language of the Cardholder Agreement and did not “stray[] from interpretation

and application of the [Cardholder Agreement]” so as to “effectively dispense [the Arbitrator’s]

own brand of industrial justice.” See Garvey, 532 U.S. at 509 (internal quotation marks omitted).

Rather, the Arbitrator looked at the plain language of the Indemnification Provision in the

context of the Cardholder Agreement as a whole and explained that Mrs. Lieberman’s use of the

card brought her within the purview of the Provision. (See Award at 18–19.)

       The Liebermans’ reliance on PMA Capital Insurance Co. v. Platinum Underwriters

Bermuda, Ltd., 659 F. Supp. 2d 631 (E.D. Pa. 2009), aff’d, 400 F. App’x 654 (3d Cir. 2010), is
                                                 8
Case 3:21-cv-02923-AET-DEA Document 9 Filed 08/04/21 Page 9 of 11 PageID: 268




unavailing. (See Resp’ts’ Br. at 3.) In that case, the arbitrators re-wrote the contract between the

parties by ordering that specific language be removed. See id. at 635 (“[A]ny and all references

to a ‘deficit carry forward’ in the [2003 Agreement will be] removed from the contract.”).

Because a re-written contract was not sought by either party and “contravene[d] the contract the

[arbitration panel] was charged with interpreting,” the court concluded that the arbitrators had

exceeded their powers under § 10(a)(4). Id. at 635–36. No such “re-writing” of the contract

occurred here. As explained, the Arbitrator based his conclusion on the language of the

Indemnification Provision as read in the context of the entire Cardholder Agreement.

       Second, the Arbitrator did not exceed his authority by awarding attorneys’ fees against

Mrs. Lieberman when Credit One did not seek such relief. The Indemnification Provision, which

the Arbitrator found Mrs. Lieberman bound by, covers “any costs and expenses, including

reasonable attorneys’ fees, incurred as a result of us contacting or attempting to contact you at

the number(s).” (Cardholder Agreement Addendum at 2 (emphasis added).) The Cardholder

Agreement also provides that “[t]he arbitrator will have the power to award to a party any

damages or other relief provided for an individual claim under applicable law[.]” (Id. at 8.)

Moreover, under the Rules governing this Arbitration, “[t]he [a]ward of the [a]rbitrator may

allocate attorneys’ fees and expenses and interest . . . if provided by the [p]arties’ [a]greement or

allowed by applicable law.” Rule 24(g), JAMS Comprehensive Arbitration Rules & Procedures

(2014) https://www.jamsadr. com/files/ Uploads/Documents/JAMSRules/JAMS_comprehensive

_arbitration_rules-2014.pdf. Therefore, because the Arbitrator acted within the scope of the

Cardholder Agreement, the Arbitrator did not exceed his authority by granting Credit One

attorneys’ fees against Mrs. Lieberman.

       The Liebermans’ arguments to the contrary are unpersuasive. The Liebermans cite
                                                  9
Case 3:21-cv-02923-AET-DEA Document 9 Filed 08/04/21 Page 10 of 11 PageID: 269




Roadway Package System, Inc. v. Kayser, 257 F.3d 287 (3d Cir. 2001) in support of their

assertion that an arbitrator may not decide issues that were not raised by the parties. (Resp’ts’ Br.

at 7.) However, the agreement to arbitrate in Roadway Package cabined the arbitrator’s authority

to a specific issue—whether the termination of an independent contractor was within the terms of

the underlying contract between the parties. Id. at 300. The court in that case found that when the

arbitrator based its conclusion on issues outside of the scope of the agreement, he exceeded his

powers. Id. Here, by contrast, the Arbitration Agreement covers “any controversy or dispute”

between the parties and gives the Arbitrator “the power to award to a party any damages or other

relief provided for an individual claim under applicable law.” (Cardholder Agreement

Addendum at 5, 8.)

          Accordingly, the Liebermans’ Motion to Vacate as to the Award as to Mrs. Lieberman is

denied.

II.       Adam Lieberman

          The Liebermans also move to vacate the Award against Mr. Lieberman. The Liebermans

do not point to a specific provision of 9 U.S.C. § 10(a) as the basis for their Motion. (See

Resp’ts’ Br. at 8–11.) Instead, they make common-sense arguments about the sufficiency of the

Arbitrator’s explanations and conclusions. (See id. at 8–9.) For example, Mr. Lieberman argues

that, although the Arbitrator framed the legal elements of fraud correctly, he “made zero effort to

try to link up” the facts to the law. (Id. at 8.)

          The Liebermans cannot ask the Court to review the conclusions of the Arbitrator for legal

error or insufficiency of explanation, but must point to a specific provision in § 10(a) that

justifies vacatur and explain how the provision applies. See Whitehead v. Pullman Grp., LLC,

811 F.3d 116, 117 (3d Cir. 2016) (explaining that “legal error alone is not a sufficient basis to
                                                    10
Case 3:21-cv-02923-AET-DEA Document 9 Filed 08/04/21 Page 11 of 11 PageID: 270




vacate the results of an arbitration”). They have not done so here. The Liebermans also do not

argue that the Award against Mr. Lieberman constituted “manifest disregard of the law,” nor do

they identify any other viable grounds for vacatur. (See Resp’ts’ Br. at 8–11.) Because it is not

this Court’s role to “hear claims of factual or legal error by an arbitrator as an appellate court

does in reviewing decisions of lower courts,” Tanoma Min. Co., 896 F.2d at 747, the

Liebermans’ Motion to Vacate the Arbitration Award against Mr. Lieberman is denied.

                                          CONCLUSION

       For the foregoing reasons, Credit One’s Petition and Motion to Confirm Arbitration

Award (ECF Nos. 1, 2) are granted. The Liebermans’ Motion to Vacate Arbitration Award (ECF

No. 3) is denied. An appropriate Order will follow.




Date: August 4, 2021                                              /s/ Anne E. Thompson
                                                                  ANNE E. THOMPSON, U.S.D.J.




                                                  11
